REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a connection mechanism, having a lifting component installed on the body, in which the top end of the lifting component includes a connection head; a transmission mechanism, respectively installed on the two sides of the body, in which each transmission mechanism is configured with a primary transmission shaft and two secondary transmission shafts, the primary transmission shaft is respectively installed with two first active gears, and each of the secondary transmission shafts has a second active gear and a first passive gear, in which each of the first active gears is respectively applied to drive the first passive gears on the two secondary transmission shafts, and the second active gear is used to drive the second passive gears located at the front and rear ends on the same sides of the body, and in which the specification of the first active gear is smaller than that of the first passive gear, and the specification of the second active gear is smaller than that of the second passive gear, the first active20gear performs transmissions with the first passive gear by means of a transmission component, and the second active gear performs transmissions with the second passive gear also by means of the transmission component; a drive mechanism, fixedly installed within the body, in which the drive mechanism is applied to drive each of the primary transmission shafts to operate; and a support mechanism, respectively installed on the two sides of the body for supporting the transmission mechanism, in which each of the support mechanisms includes an inner lateral board and an outer lateral board, plural inner holes are openly configured on the inner lateral board, with each of the inner holes being used to enable a sleeve fixation on one end of each of the primary transmission shafts and each of the secondary transmission shafts close to the body, and plural outer holes are openly configured on the outer lateral board, with each of the outer holes being used to enable a sleeve fixation on one end of each of the primary transmission shafts and each of the secondary transmission shafts remote from the body, and in which the bottoms of the inner lateral board and the outer lateral board on the same side are further conjunctively and pivotally provided with a plurality of bottom wheels, with each of the bottom wheels being applied to press against the track that is transmitted to the lower side in order to stabilize the operation of the track” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the combination of the vehicle having a lifting component (21) along with each track wheel having a second passive gear (12), a transmission (3) on each side of the vehicle, with each transmission having at least one primary shaft (31), at least two secondary shafts (33), each primary shaft having a first active gear (32), second active gear (34), and first passive gear (35), a drive mechanism (4) mounted within the body, and a support mechanism (5) on each side of the body, each having an inner lateral board (51) and an outer lateral board (52), with a plurality of holes on the boards to allow a sleeve fixation of the shafts is not present in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach tracked vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618